Citation Nr: 0909730	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.

In a July 2005 Board decision, the Veteran's request for a 
disability evaluation in excess of 50 percent for PTSD was 
denied.

The RO considered the receipt of an August 2006 VA 
examination as an informal claim for an increased disability 
evaluation for PTSD. 

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in May 2008. A transcript is of record.

In August 2008, the Board remanded this matter for further 
evidentiary and procedural development.


FINDING OF FACT

The Veteran's post traumatic stress disorder is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In July 2007 and August 2008 letters, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate an increased rating, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim. The July 2007 letter 
additionally informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the criteria for rating PTSD in a subsequent Vazquez 
notice letter dated in August 2008. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, VA treatment records, 
private medical records, hearing testimony, and appropriate 
VA medical examinations.  Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim. 


The Merits of the Claim

The Veteran was granted service connection for PTSD in a July 
2002 rating decision and assigned a 30 percent disability 
rating, effective April 30, 2002. Subsequently in a March 
2005 rating decision, the RO granted an increase for the 
Veteran's PTSD and assigned a 50 percent disability 
evaluation effective April 30, 2002. The 50 percent 
disability evaluation was confirmed by the Board in a July 
2005 decision. An August 2006 VA examination submitted to the 
RO was considered as a request for an increased disability 
rating. In a September 2006 rating decision, the RO continued 
the 50 percent disability evaluation.      
                                             
The Veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 50 percent 
disability rating. Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply applicable rating 
schedule to disability rating claims, the claim will be 
denied. See Massey v. Brown, 7 Vet. App. 204, 208, (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, as in this case, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
Veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). A Veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id.

In August 2006, the Veteran underwent a VA examination. The 
examiner noted the Veteran appeared fully oriented and was 
cooperative throughout. The Veteran's mood was moderately 
restricted in both range and intensity, affect was dysthymic 
with intermittent eye contact and speech was generally clear 
and coherent.. The examiner reported he displayed no evidence 
formal thought disorder and did not express any overt 
delusion beliefs. Prior to medication, the Veteran reported a 
past history of visual hallucinations consisting of waking up 
at night and seeing a person in the closet or on the 
stairwell. He denied a history of audio, olfactory or tactile 
hallucinations. Attention and concentration was mildly 
impaired and memory for recent events was reportedly mildly 
impaired with memory for remote events grossly intact. He 
denied a history of or current suicidal/homicidal ideation or 
intent. The examiner noted the severity of the Veteran's 
symptoms were similar to his last examination in May 2004. 
The examiner diagnosed the Veteran with mild to moderate post 
traumatic stress disorder and assigned a GAF of 65. 

In a March 2007 VA individual therapy record, the Veteran 
reported that he had been more anxious than usual and he was 
not sleeping well, which he attributed to stress at work and 
his brother's injury. He reported experiencing nightmares 
and, at time, dreaming of Vietnam. The examiner assigned a 
GAF of 58.

In an April 2007 VA individual therapy record, the Veteran 
stated that he was estranged from his family and not included 
in any activities. It was noted the Veteran was socially 
isolative with impaired communication skills. The Veteran was 
adapting to changes at work, but reported that transitions 
were very difficult for him. The Veteran reported he was 
guarded in interactions which made it difficult for others to 
interact with him. The examiner noted the Veteran was alert, 
oriented and casually groomed. His mood was dysphoric, with a 
blunted affect and fleeting eye contact. Conversation was 
coherent and relevant with normal tempo and volume. The 
examiner noted the Veteran was isolative and avoidant. 
Thought processes were organized without hallucinations or 
delusions. The examiner diagnosed chronic moderate PTSD and 
assigned a GAF of 65.

In an April 2008 VA individual therapy record, the Veteran 
stated he continued to isolate after work and had little 
contact with others. He remained estranged from his siblings. 
He stated he slept only about 4-5 hours per night. The 
Veteran reported he still thought often of his service in 
Vietnam. The examiner assigned a GAF of 60.

In May 2008, the Veteran testified before the undersigned at 
a Board hearing. The Veteran stated that he did not get along 
with his family. He testified that he experienced poor sleep, 
averaging only 2 to 4 hours per night. He stated that he 
preferred to keep to himself. He also stated that he was 
employed for the past 18 years at the same company. 

In a September 2008 VA mental health notation, the examiner 
stated the Veteran struggled with decision making, change, 
and transitions due to being rigid and controlling. The 
Veteran reported that he remained estranged from his family. 
The examiner noted the Veteran was socially isolated. The 
examiner stated the Veteran struggled with relationships and 
had work-related anxiety. The examiner noted the Veteran was 
alert, oriented and casually groomed. Mood was dysphoric with 
a blunt affect and fleeting eye contact. Conversation was 
coherent and relevant with normal tempo and volume. The 
Veteran was isolative and avoidant. Thought processes were 
organized without hallucinations or delusions. The examiner 
diagnosed chronic moderate PTSD and assigned a GAF of 65.

In November 2008, the Veteran underwent a VA examination. The 
examiner noted the Veteran appeared quite anxious. His 
hygiene and appearance were adequate and appropriate. The 
Veteran's affect appeared blunted at times as well as 
anxious. His rate of speech was slower than normal and the 
Veteran appeared to be somewhat alogic. He experienced 
significant difficulties performing serial 7s, which he was 
unable to do, as well as serial 3s and based on these tests, 
the Veteran's concentration appeared to be limited. There was 
no indication of any memory impairment. The Veteran reported 
that he continued to experience intrusive thoughts and 
nightmares about his experience in Vietnam, as well as 
experiencing survivor guilt. The Veteran reported 
significantly disrupted sleep. He reported feeling quite 
unsafe outside of his immediate environment and did not go 
too far from his apartment as he began to feel very anxious 
that someone might harm him. 

The examiner noted that was clear that it was quite difficult 
for the Veteran to discuss his memories from Vietnam. The 
Veteran denied experiencing any homicidal or suicidal 
ideation, intent, or plan. He denied panic attacks. The 
examiner noted the Veteran did not exhibit any inappropriate 
or reckless behavior, his insight and judgment appeared to be 
fair. The examiner opined that on the basis of all objective 
measures and the Veteran's symptom presentation, as well a 
complete and thorough review of the file, the Veteran 
continued to experience symptoms consistent with PTSD. The 
examiner stated the Veteran's symptoms of PTSD appeared to be 
more intense since his last evaluation, now moderately 
intense and approaching severe. The examiner stated the 
Veteran's significant structure, both at work, as well as his 
rigid adherence to almost no socialization had allowed him to 
maintain only moderate symptoms of PTSD. Without these 
structures, it was expected that the Veteran's symptoms would 
worsen. 

The examiner stated that although the Veteran was working, he 
was able to do so only due to the significant accommodations 
(i.e., working alone, working only 40 hours per week) from 
his employer. The Veteran could only work independently and 
was not able to interact with others on a consistent basis, 
limiting his ability and scope. The examiner noted the 
Veteran exhibited no inappropriate or reckless behavior. The 
Veteran continued to experience almost total social isolation 
due to his symptoms of PTSD and it appeared that this 
isolation had significantly worsened ever since his last 
examination. The Veteran denied any period of remission of 
symptoms. The examiner diagnosed the veteran with chronic 
PTSD, moderate to severe, and assigned a GAF of 55. 

There is no evidence of record that shows that the Veteran 
has exhibited the symptoms necessary to warrant an increased 
disability rating. He is able to perform activities of daily 
living, he maintains full time employment. He also showed no 
impaired impulse control, spatial disorientation, he does not 
have a flattened affect, circumstantial, circumlocutory or 
stereotyped speech.  He did not report panic attacks more 
than once a week, and showed no difficulty in understanding 
complex commands. Indeed, the Veteran reported he never 
experienced panic attacks.  There is further no evidence of 
neglect of personal appearance and hygiene. The VA examiner 
in November 2008 indicated the Veteran's symptoms had 
increased in severity since his last examination, however, 
there is no evidence that his symptoms have risen to a level 
that would warrant an increased disability evaluation. While 
the Veteran showed difficulty in adapting to stressful 
circumstances, he was able to successfully change shifts at 
work and maintain employment.  There is no indication the 
Veteran's occupational and social impairment is deficient in 
most areas. Additionally, the Veteran's GAF scores have 
ranged from approximately 58 to 65, which is indicative of 
moderate symptoms. 

Given all of the foregoing, the Board must find that the 
Veteran does not meet the criteria for the next higher rating 
of 70 percent.

The symptoms experienced by the Veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 50 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for post traumatic stress 
disorder is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


